COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re David A. Chaumette

Appellate case number:   01-13-00964-CV

Trial court case number: 64769

Trial court:             23rd District Court of Brazoria County

       On November 20, 2013, relator, David A. Chaumette, filed an “Emergency Motion for
Temporary Relief: For Writ of Prohibition and/or Temporary Orders Restraining The Honorable
Judge Ben Hardin and The Honorable Brazoria County Sheriff Charles Wagner and for Personal
Recognizance Bond.” On November 21, 2013, the Court issued an order denying relator’s
motion for temporary relief. Subsequent to the issuance of the Court’s order, relator filed a
“Notice of Withdrawal of Emergency Motion for Temporary Relief Filed November 20, 2013
For Writ of Prohibition and/or Temporary Orders Restraining The Honorable Judge Ben Hardin
and The Honorable Brazoria County Sheriff Charles Wagner and for Personal Recognizance
Bond.”
        Because relator no longer wishes to pursue his claim for emergency relief, the Court
strikes its November 21, 2013 order denying relator’s motion for temporary relief. Relator’s
motion for temporary relief is withdrawn.
       It is so ORDERED.




Judge’s signature:/s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: November 22, 2013